Citation Nr: 1435225	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  11-07 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and D. W.


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Air Force (USAF) from September 1966 to October 1970.  

These matters come before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Pittsburgh, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO denied service connection for a bilateral hearing loss disability and tinnitus.  The Veteran appealed this rating action to the Board.

In August 2012, the Veteran and his spouse, D. W., testified before the undersigned at the above RO.  A copy of the hearing transcript has been associated with the Veteran's physical claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, the Board finds that the claims on appeal must be remanded for additional development; specifically, to obtain outstanding VA treatment records and to schedule the Veteran for a VA audiological examination to determine the etiology of his current bilateral hearing loss disability and tinnitus.

(i) VA treatment records

During the August 2012 hearing before the undersigned, the Veteran testified that he had continued to seek treatment for his hearing loss disability from the VA Medical Center (VAMC) in Pittsburgh, Pennsylvania.  (Transcript (T). at pages (pgs.) 7, 8)).  While treatment records from this VAMC, dated from July to August 2009, are of record, more recent records are absent.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, as outstanding treatment records from the above-cited VAMC may contain evidence pertaining to the etiology of the Veteran's bilateral hearing loss disability and tinnitus, the RO/Appeals Management Center (AMC) should attempt to obtain them on remand.

(ii) VA examination 

The Veteran contends, in part, that he has a bilateral hearing loss disability that is the result of in-service acoustic trauma while working and sleeping near the flight line during active duty in Alaska and as a training Non Commission Officer (NC) in an airplane hangar in Montana without hearing protection.  (See VA Form 21-526, Veteran's Application for Compensation and/or Pension, received by the RO in January 2010; VA Form 9, received by the RO in March 2011; May 2010 VA Audio examination report; and, August 2012 T. at page (pg.) 4.  He maintains that after service, he worked in a management position at a manufacturing canning plant that required hearing protection to be worn, if necessary.   (See VA Form 9, received by the RO in March 2011). 

As the Veteran's DD 214 from his period of active military service in the USAF reflects that he was last stationed at Malmstrom Air Force Base (AFB) in Great Falls, Montana as a training specialist, the Board finds that it has little reason to doubt the credibility of the Veteran's assertions of exposure to acoustic trauma.  In-service noise exposure is thereby conceded.  38 U.S.C.A. § 1154(a) (West 2002). A  May 2010 VA audiometric examination revealed that the Veteran had a bilateral hearing loss disability for VA compensation purposes in accordance with 38 C.F.R. § 3.385, and that he subjectively complained of having tinnitus, bilaterally.  

Thus, the crux of the Veteran's claims for service connection for a bilateral hearing loss disability and tinnitus rests on whether the competent and probative evidence of record establishes an etiological relationship between these disabilities and his in-service acoustic trauma.  The Veteran's service treatment records from his period of active military service include a February 1966 enlistment examination report reflecting the following auditory thresholds converted from the American Standards Association (ASA) units to the current International Standards Organization (ISO) units: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
15
15
LEFT
20
10
25
20
15

An April 1970 service discharge examination report reflects the following auditory thresholds using the current ISO units: 





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
20
20
LEFT
20
15
20
30
25


Neither of these audiograms show that the Veteran had a hearing loss disability for VA compensation purposes in accordance with 38 C.F.R. § 3.385.  However, as the February 1966 service enlistment audiogram contained auditory thresholds of 20 at 500 and 3000 Hertz and 25 at 2000 Hertz in the left ear and the April 1970 service separation examination report showed auditory thresholds of 20 at 2000 to 4000 Hertz in the right ear and 20 or higher in the left ear, with the exception of 15 at 1000 Hertz, there was evidence of defective hearing at both examinations.  See Hensley v. Brown, 5 Vet. App. 155 (any threshold over 20 indicates some degree of hearing loss).  

The post-service evidence of record includes a May 2010 VA audiological examination report.  The VA examiner indicated that the Veteran's service treatment records, to specifically include the above-cited audiometric examinations, were not available for review.  The VA examiner indicated that the Veteran's history was positive for military, occupational and minimal recreational noise exposure.  The VA examiner opined that because evidence was unavailable within the records to confirm and/or rule out the presence of hearing loss or tinnitus throughout the service period, he was unable to provide a substantiated opinion, specifically where and/or when the conditions began.  Thus, the VA examiner concluded that based on the lack of information provided for review within the file, the Veteran's hearing loss is less likely as not the result of acoustic trauma during military service.  As to the Veteran's tinnitus, the VA examiner opined that it was as likely as not a symptom associated with the hearing loss.  (See May 2010 VA audiological examination report).   

 The Board finds that the May 2010 VA examiner's opinion holds limited probative value with respect to the Veteran's hearing loss and tinnitus because it was based on an incomplete record, specifically excluding the Veteran's in-service audiograms that contained evidence of defective hearing at service entrance and discharge for the left ear.  Hensley, supra.   Accordingly, the Veteran should be scheduled for a new audiological examination, to include one that properly addresses the defective hearing of the left ear at service entrance in February 1966 and both ears at discharge in April 1970.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes to provide a medical examination, the report must be adequate for rating purposes).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent treatment records of the Veteran from the VAMC in Pittsburgh, Pennsylvania, dated from August 2009 to the present.  If such records are unavailable, the RO/AMC must indicate the steps that were taken to obtain these records and provide the Veteran and his representative an opportunity to provide them.

2.  After any additional VA treatment records of the Veteran are obtained and associated with the claims file pursuant to directive 1, schedule the Veteran for a VA audiological examination by an appropriate specialist.  The purpose of the examination is to determine the etiology of the Veteran's hearing loss disability for VA compensation purposes and tinnitus. 
   
The claims file must be made available to and pertinent documents therein reviewed by the examiner in connection with the examination.  Moreover, a notation to the effect that this record review took place must be included in the examination report.  All studies or tests deemed necessary by the examiner should be performed.
   
 After reviewing the Veteran's claims file, to include his confirmed in-service acoustic trauma, February 1966 and April 1970 service enlistment and discharge examination reports, respectively, reflecting that the Veteran exhibited defective hearing in the left ear of 25 decibels at 2000 Hertz at service entrance in February 1966 and 30 decibels at 3000 Hertz at service discharge in April 1970; consideration of the lay statements concerning continuity of symptomatology, and May 2010 VA audiological examination of the Veteran, the examiner should discuss the nature and extent of the Veteran's hearing loss disability and tinnitus. 
   
Specifically, the examiner must provide answers to the following questions: 

(i) Did any left ear hearing loss disability clearly and unmistakably (i.e., obvious or manifest) preexist the Veteran's entrance into military service in September 1966? 

(ii) If a left ear hearing loss disability is found to have clearly and unmistakably preexisted the Veteran's entrance into military service, is there evidence that it increased in severity beyond its normal progression during or as a result of the Veteran's active service;

(iii) If a left ear hearing loss disability is found to have clearly and unmistakable preexisted service, is there clear and unmistakable evidence that the disability was not aggravated (i.e., permanently worsened) beyond the natural progression during or as a result of service; and, 

(iv) If a left ear hearing loss disability is not found to have preexisted service, is as least as likely as not (50 percent probability or greater) that it had its onset during the Veteran's military service or is otherwise etiologically related thereto or sensorineural hearing loss was manifested to a compensable degree within one year of service discharge?

In answering questions i-iv, the clinician should consider that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels reveal some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  In addition, the clinician should consider the entire record, to include the February 1966 service enlistment examination audiology results which were recorded in ASA units rather than the current ISO standard. (Conversion reflects that upon entrance into service in February 1966, his left ear had a hearing acuity of 20 at 500 and 3000 Hertz and 25 at 2000 Hertz). 

(v) Is it at least as likely as not (50 percent probability or greater) that the Veteran's right ear hearing loss disability and tinnitus had their onset during military service or are otherwise etiologically related thereto and was any right ear sensorineural hearing loss manifested to a compensable degree within one year of service discharge in April 1970? 

It is essential that the VA examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, such as the above-cited February 1966 and April 1970 service enlistment and separation examination reports, respectively; May 2010 VA examiner's opinion; and, the Veteran's lay assertions, as indicated. 
   
If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

3.  Then, after conducting any additional development that is deemed warranted, readjudicate the Veteran's claims for service connection for bilateral hearing loss disability and tinnitus.

If any benefit on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

